Citation Nr: 0808376	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  98-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 8, 1995, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The decision granted the veteran's 
claim of entitlement to service connection for PTSD, and 
assigned an effective date of August 8, 1995. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received in September 1993.  A rating decision dated 
in December 1993 denied service connection for PTSD on the 
basis that there was no clear diagnosis of PTSD related to a 
substantiated stressor.  The veteran was notified of this 
decision on December 20, 1993.  The veteran did not appeal 
this decision.  

2.  On August 8, 1995, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran claiming 
service connection for PTSD.  By rating decision dated in 
February 1998, service connection for PTSD was granted 
effective August 8, 1995.  

3.  After December 20, 1993 but prior to August 8, 1995, 
there is no communication from the veteran or his 
representative that constitutes a request to reopen the 
veteran's claim for service connection for PTSD. 


CONCLUSION OF LAW

The requirements for establishment of an effective date for 
service connection for PTSD prior to August 8, 1995 have not 
been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2006 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's September 2006 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in October 2006 
and January 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Both 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, both letters 
advised him of how VA determines effective dates.     

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2007.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board notes that the 
nature of this case depends upon consideration of evidence 
already contained in the claims file.  There is no dispute as 
to the date of receipt of the relevant documents in the file.  
Accordingly, there is no reasonable possibility that any 
additional notice or assistance would aid the veteran in 
substantiating his claim.  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

I.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to August 8, 1995 for the award of service connection 
for PTSD.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (emphasis 
added).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

Historically, the veteran filed his original claim for PTSD 
in September 1993.  In a December 1993 rating decision, 
service connection for PTSD was denied.  The veteran was 
notified of the RO's determination by a letter dated December 
20, 1993.  No appeal was filed within one year of 
notification of the December 1993 denial; therefore, the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  The 
Board's September 2006 decision also found that the 1993 
rating decision was not clearly and unmistakably erroneous.  
Therefore, as the 1993 rating decision was a final 
adjudication of the PTSD claim, the only recourse for the 
veteran was to file a claim to reopen.  That is what he did 
on August 8, 1995.

Prior to August 8, 1995 but after the December 20, 1993 
notification, the RO received correspondence regarding the 
veteran's claim for increased rating for bilateral foot 
condition as well as medical treatment records, some with 
respect to PTSD symptoms and major depression.  However, 
between December 20, 1993 and August 8, 1995, no claim for 
service connection for PTSD was received.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The mere receipt of 
medical records is not sufficient to constitute a claim for 
benefits.  The record does not include any communication from 
the veteran or a representative received after the December 
20, 1993 notification and prior to August 8, 1995 that may 
reasonably be construed as an indication he was seeking to 
reopen his claim of service connection for PTSD. 38 U.S.C.A. 
§ 5101(a) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  Even an informal claim 
must identify the benefit sought.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than August 8, 1995, for the award 
of service connection for PTSD, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  Although the veteran may indeed have suffered 
from PTSD prior to August 1995, the effective date for 
service connection based on a reopened claim cannot be any 
earlier than the date of receipt of claim.  He did not appeal 
the 1993 denial nor submit a claim to reopen until August 8, 
1995.  Although the Board is sympathetic to the veteran's 
situation and recognizes that he was disabled, to some 
degree, by psychiatric symptoms before 1995, an earlier 
effective date is not warranted.


ORDER

Entitlement to an effective date earlier than August 8, 1995, 
for the grant of service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


